EXHIBIT 32.2 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Quarterly Report of Bering Exploration, Inc., a Nevada corporation (the “Company”), on Form10-Q for the quarter ended September30, 2013, as filed with the Securities and Exchange Commission (the “Report”), Steven M. Plumb, Chief Financial Officer of the Company, does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /S/ Steven M. Plumb Steven M. Plumb Chief Financial Officer November 19, 2013
